Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office Action is in response to the correspondence on 12/21/2021. Claims 1-2, and 4-20 are pending.


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:

The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 12/21/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14). 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J. RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Thursday 8:30am-7:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMAD J RAHMAN/
Primary Examiner, Art Unit 2487